 .260DECISIONSOF NATIONAL LABORRELATIONS BOARDInternational Longshoremen's and Warehousemen'sUnion, LocalNo.13 (Pacific Maritime Association)andJames'Phillips,International Longshoremen'sandWare'liohsemen'sUnionLocalNo.13:and-Pacific-Maritime Association.- ^Cases `21-CB-3457 ,and 21-CB-3494, , , -July 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND, JENKINSOn October- 30,_ 1970, Trial Examiner MauriceAlexandre issued his Decisionin the above-entitled,consolidated proceeding finding that the Respondenthad, engaged in and was engaging in certain, unfairlabor, -practices ,within the meaning of_ the, NationalLabor Relations Act,-as-amended, and recommend-ing that itcease anddesist therefrom and take certainaffirmative actions,as setforth in the attached TrialExaminer'sDecision.'Thereafter, the Respondent andCharging 'Party Pacific-Maritime Association filedexceptions to the Trial' Examiner's Decision andsupporting briefs. Charging Party Pacific MaritimeAssociation also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as, amended, the'National' Labor Relations Board has delegated its,powers in connection with this proceeding to a 'three-member, panel..The Board has reviewed the rulings of; the Trial-Examiner,made-,at the hearing.-and finds that, noprejudicial error, was-committed. The rulings, arehereby, affirmed. The Board has considered the= TrialExaminer'"sDecision, the 'exceptions and briefs; andthe entire record in this proceeding,' and herebyadoptsthefindings,conclusions,andrecommendations 2 of the Trial Examiner as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent International Long-shoremen's and Warehousemen's Union, Local No.13, its officers, agents and representatives, shall takethe action set forth in the Trial Examiner's recom-mended Order as herein modified:Substitute the following for paragraph 1(d) of theTrial Examiner's recommended Order."(d),Refusing,to bargain in good faith with PacificMaritime Association by insisting that applicants forClass-B registration- be sponsored by -members ofRespondent or by former members with a withdrawalcard, or by attempting to,obtainclass B registrationpreference for its members, or by unilaterally chang-ing any of the terms or conditions` of employmentrelating to registration or dispatch of longshoremen atthe port ofLos Angeles-LongBeach."'1Included in this proceeding is a 34-page stipulation,-together withapproximately 89 exhibits.In reaching its decision herein,the Board hasconsidered the entire document and all exhibits attached thereto. The TrialExaminer's ruling granting,the General Counsel'smotion to strike certainportions of the' stipulation is hereby reversed.2 In its exceptionPacific`Maritime,Association requests'thatweeliminatea possible , narrow interpretation`of -the'TrialExaminer'srecommendedOrder.We find merit in this exception.TRIALEXAMINER'S DECISIONMAURICEIDRE,-Trial Examiner:this case washeard in Los Angeles, California, on February 18, 19, 24,April 7, and June 16, 1970, upon a complaint issued on,October-IL-1,969.1 andupon.a further complaintissued onDecember 3, 1969,2 both of which were consolidated4by an;order-issued on thelatter date by -the=Regional Director.The consolidated complaints alleged that Respondent hadviolated -Section -8(b)(1)(A),- (2), and, (3) of the, NationalLaborRelationsAct,, asamended.Respondent's answerdenied commission of the unfair labor practices alleged.Upon the entire'record,3my observation of the witnesses,and the briefs filed by the General Counsel, Respondent,and PMA, I make the following:1Based upon a charge filed on September 15, 1969,by James Phillips.2Based upon a charge filed on November 3, 1969,by PacificMaritimeAssociation,hereafter called PMA.3The exhibits received in evidence include,inter alia,the following; (a)JointExh. l-a copy of certain pages of the transcript of testimonyreceived inInternational Longshoremen's and Warehousemen's Union, LocalNo. 13 (Gatlin,Phillips and PMAA183NLRB No. 28 (hereafter referred toas theGatlincase); and (b) Joint Exh.2-a lengthy stipulation (withnumerous attached exhibits)executed by the General Counsel,Respondentand PMA onMay 25, 1970, providing that witnesses, if called,would testifyunder oath to the information set forth therein.Because of several changesto which the signers had agreed and,pursuant to their request,permissionwas given to submita retypedcopy of the stipulation in place of the onereceived in evidence. By letter dated June 23,1970, such retyped copy wastransmitted to me together with a corrected copy of Exh.S-80 attachedthereto.It ishereby orderedthat the saidletterbe,and it hereby is,receivedin evidenceas TXExh. 8.It if further ordered that the retypedcopy of thesaid stipulation and the corrected Exh. S-80 be, and theyherebyare, respectively substituted in place of the documents received inevidence asJoint Exh. 2 and Exh.S-80 attached thereto.At the hearing, I reserved ruling on Respondent's motion to strike Joint192 NLRB No. 50 INTL.LONGSHOREMEN'S LOCAL NO. 13261FINDINGSAND CONCLUSIONS41.THE UNFAIRLABOR PRACTICESA. The EvidenceThe facts are essentially undisputed.5 PMA is anassociation which acts,as collective-bargaining representa-tive for employer-members engaged in shipping, stevedor-ing, and terminaloperations on the Pacific Coast, includingthe Port of Los; Angeles-Long, Beach. PMA and Respon-dent's parent organization,herein called the International,are, and at all timeshave been, parties to a collective-bargaining agreement which is binding upon Respondent.Among; other things, the agreement provides that all menshallbe' dispatcheslongshore jobs through hiring hallsoperated by a- joint port labor relations committee for eachport coveredby the_agreement 6 Such committees are madeup of representatives of PMA'and of the International, eachside having, equal voting power. Persons holding designatedoffices,in Respondent are the International's representatives on'the committee which operates the hiringhalls at thePort of 'Los Angeles-Long Beach (hereafter called the JointPort Committee).Under the agreement, preference in dispatch to longshorejobs is,given,toregistered longshoremen,i.e.,firstpreference to cl'ass' A or fully registered longshoremen, andsecond preference is given to class B. or limited registeredmen. When no registered men are availableto filllongshorejobs, unregistered man may be dispatched. The Joint Port'Committee controls the registrationlists, and has the powertomake additions to,- and deletions from, the lists.However, the men are dispatched by dispatchers who areelected byRespondent's membership.Prior to 1965, "sponsorship," also referred to as the "SanPedro' formula," had' been used in selecting men forregistration. ,A sponsor was a member of Respondent, or aformermember with a valid withdrawal card, , whorecommended the applicant for registration. In 1965, theJoint Coast Committee, decided that the sponsorship systemshould be used,during that year, but not thereafter. OnDecember20, 1966, the Joint Coast Committee authorized-the Joint Port Committee -to add 200 men to the class Bregistration- list.Thereafter, the Joint Port CommitteeExh. 1. The motion is denied.In its brief,Respondent makes certainobjection to, and/or motions tostrike,numerous specified and unspecifiedexhibitsreceived inevidence.No useful purpose wouldbe served inreciting the voluminous reasonsoffered byRespondent with respectto such exhibits. I grant themotion to'strike insofaras it appliestoGC Exh. 22(a) through 39. `Those exhibitswere offered in supportof the General Counsel's motion to strike theanswers herein,following the failureof Respondent's counsel ofrecord toappear at,a regularly scheduled hearing onApril 7, 1970, despitethe denialof Respondent's request for, a further continuanceto some time in May.Since the motion to strike the answers was thereafterwithdrawn, thestricken exhibits are no longer immaterial.In all otherrespects, theobjections are overruled and the motionto strikeis denied.AThe complaint alleged,and the answers,by failing to deny,admitted'factswhich,I find,establish thatPMA and its employer-members areemployers engaged in,commerce and'in operations affecting commercewithin the meaning ofthe Act.I further find that Respondentis a labororganization within the meaning ofthe Act.S I find as facts the information which appears in par. I through 62, andin the first two sentences of par. 63, of the stipulation referred to as Jointin registration.The question of the methods to be'used inselectingmen for registration-was first discussed by theJoint Port Committee on June 15,' 1967:During-the-courseof numerous meetings, Respondent insisted that sponsor-ship be used, PMA objected, and an-impasse was reached.On March 25, 1968, the" Joint Coast Committee authorizedthe JointPort Committeeto increase the number of class B'registrants,from200 to 400. Theregistration dispute wasultimately- submitted to arbitration. By an, awarddatedMarch 10, 1968, the arbitrator decided,inter. alia,thatRespondent was in,violation of the' collective-bargainingagreement by- insisting upon.,the use,of sponsorship inawardingclassB- registration and, in effect;,' directedRespondent to discontinue such insistence.,-respondent,however, refused'to participate with PMA in implementingthe award,and continued to insist upon sponsorship.in late February 1969, Phillips, one ^ of the _ charging,parties, herein, asked -Godfrey, Respondent's secretary--treasurer,what'considerationwas being,given to, hisapplication- for class B, registration filed in June ,1967:Godfrey asked Phillips whether' he, had a sponsor and,. onreceiving a negative reply, stated that everyone had to havea sponsor and that nothing could be done for=Phillips untilhe obtained one. In May 1969; - an.unfair, labor practicecomplaint was issued against Respondent, which,resulted-in a decision by the Board that Respondent had violatedSection- 8(bX1)(A) and (2y-of the Act by "requiring thatapplicants for registration-Las ;Class' ,B longshoremen be,sponsored by Class A ,registrants or ;,members. -of"Respondent.Gatlincase,supra,fn: 3.Following _ the arbitration. award' of , March 10, 1968,Respondent notnonly, continued to insist 'upon the use-ofsponsorship in- the selection of class ^B-, registrants,; but ittered men to longshore jobs: Prior ;to that-date,-class A andB -registrantswere _ dispatched;'from the 'central dispatchhall,7 and unregistered men were dispatched froma so-called casual Mall and, from,"runner",locations.sOn July:Z1968, the Joint, Port Committee, decided to , change theprocedure for selecting ally unregistered=longshoremen fordispatch. the new plan -provided-, that =effective- July- 15,certain groups of men with experience in waterfront-relatedwork would be- given identification-cards,and would altbetemporarily dispatched by rotation tolongshore jobsfrom aExh., 2. 1 grant the General Counsel'smotion to strike the balance, of thestipulation through the first paragraph of par.77, together with the exhibitsreferred to therein,since these relate to matters that occurred afterFebruary 12, 1970, and, therefore,are not materialto any ' issue Before mein this proceeding:-6The agreement also createda Joint CoastLaborRelations Committee,which has coastwidejurisdictionto' review decisions relating g to, theoperation of the hiring'halls. ^-r A small number of"commercial warehousemenwere also dispatchedfrom the central`hall.These are members of Respondentwho workprimarilyp inwarehouse operations of employers wh`o'" ;have collectivebargain inagreementsith ResPond'ent``Sadwho, on oce on"s;when,gwi_insufficient warehousework is available, are`dispatchj olongshore work.They are not involved"in this proceeding and-no farther reference to themismade in thisdecision.8Runner locations are those where 2lersons on strikeindustries other'than,longshoring_congregate'for the purpose of obtaining g longshore jobs.For each such location a representative of the strildsig union goes to thecentral hall where,he is given dispatch`slips,He Sakes the slips to the,runner hall and distributes them. 262DECISIONSOF NATIONAL- LABOR RELATIONS BOARDnew hall known.as the"Dispatch Hall for Extra LongshoreWork" (hereafter,called the extra hall).9From July 15 until some time in September 1968, thisprocedure was followed, ,However,in the early fall,of 1968,Respondent unilaterally changed the procedure,as a resultof which its,dispatchers again began to dispatch strikers to.longshore jobs from runner'location09. In addition,`beginning in early January'1969,Respondent's dispatchersunilaterally began`toy dispatch certain other unregisteredmen, known-as terminal warehousemen;to longshore jobsfrom the central hall,instead of from the extra hall, asagreed.,"These individuals were members,of Respondentin a category of membership known as TW membership.12Prior to January 16, 1969,41 TW members of Respondentwere employed-in terminal warehouse work.BetweenJanuary 16 and September,6;;1969,additional terminalwarehousemen, were taken,into,membership;by Respon-dent, so that on the latter date,there were approximately635, such TW-members.13The parties.stipulated thatRespondent added, to , the number.of- its TW members in1969"because of increases in terminal warehousemen'sjobs,because of-the hope that it would gain more terminal -warehousemen'registration offlongshoremen." 14In- January1969,relatively few"TW . members weredispatched to longshore,jobs.from' the central hall ascompared with unregistered nonmembers dispatched tosuch jobs from the extra hall. During the ensuing months,however,..the number of men dispatched from the extra hall-,decreased,while the number of TW members dispatchedfrom the central hall increased. "On "approximately half ofthe days in September and- October,therewere nodispatches to,longshore jobs from the extra hall. Yet on thesame days, a substantial number of TW members weredispatched fromzthe central hall15In late,,September or early-October-1969,representativesof PMA and Respondent met to discuss the impasse overthe selection,of class B registrants.McEvoy, the PMArepresentative;:suggested, that the parties consider a list of475 applicants which had previously been prepared andpresented by PMA.At, the request of Johnson,Respon-dent's"representative,PMA furnished a copy,of the list afew dais,later..At another meeting late:inOctober,Respondent proposed that,all,the men on the said list whohad -100 or, more hours of longshore work in 1969 shouldreceive class B registration. Examination of the list 16discloses that the greatbulk of those who worked 100 hoursThe new, procedure is set forth' in 'Exh.S-13-A,"attached to` andreferred to in par. 17 of Joint Exh.2. Sec.5 of the said exhibit states thatall dispatches at the extra hall "shall be on a rotational basis".ib Sins-the General Counsels"brief(p. 4) points out that the complaintsherein do not attack`that'practice,no'further reference'ismade thereto.11Terminal warehousemei were employed in the performance of so-calledterminal>warehouse'work under contracts between Respondent andcertain` warehousing"companies.When not needed"for work under' thesecontracts,they could be ;dispatched as unregistered nien'to loagshore jobs.iYRespondent created this category' of membership during itsorganizational campaign`which resulted in Respondent's certification inJanuary 19x8 asargaining'representative of the terminal warehousemenof some of the warehouse companies.13Except for three or four individuals,each of those so added-to Twmembership was'required to, have,and'had,a "sponsor", i.e., a meitber ofRespondentwho - recommended the terminal warehouseman' formembership.Before being^accepted into membership,each was interviewedormore during the said period were TW members ofRespondent.PMA rejected the proposal,stating:Itwas unacceptable from our point of view becausethe criteria of working experience on the waterfrontduring the year 1969 would obviously result in adiscriminatory situationbecause of preference ofemployment which had been given starting in Januaryof 1969 to a; group of men who were working on theWaterfront under what we call TW numbers,men whowere terminal warehousemen who 'had-been 'recruitedby, Local 13 who were not jointly registered longshoremen but who'were members of[Local13I and who weregetting dispatch status out of the longshore'dispatchhall.On October 31, 1969,the use of the temporary extra hallended`because of an eviction notice r"Ved b the JointPortCommittee.Thereafter,'Respondent's- 'dispatchersdispatched unregistered men to longshore jobs only fromthe _ central hall or from runner locations.As a' result,Respondent's. 'TW members`received the bulk of -thedispatches as comparedWith otherunregistereii;n'en,17Thereafter,PMA and Respondent discussed registration,12,matters on a number of occasions,,but prior'to February1970,Respondent refused to participate in implementationof the arbitrator'saward which,as noted above, had`directed it to discontinue its insistence upon the use ofsponsorship in selecting men for class B ` registration.However, on the latter date,i.e., after the complaints herein 'had beenissued;and 6 "days before the. hearing began,`Respondent's;meiiibership voted to implement the`award. ,,B.-Concluding.,Findings1.A summary of the undisputed,facts shows 3—tthefollowing: ,the collective-bargaining agreement,towhichRespondent has beew bound provides for the, dispatch ofmen to, longshore jobs solely through hiring ha-lls,The halls,are,operated by a Joint Port,Committee,,which, has, soleauthority-to, change, dispatch procedures.However, dis- -patches are made by dispatchers elected by Respondent'smembers.Class A and B registrants-are ' entitleed to, bedispatched to available longshore jobs before unregisteredmen, and all eligible unregistered men are dispatched inrotation to, the,remaining jobs.is Prior to January-1969,registered,men were dispatched1romtithe central,hall,- andunregistered men were dispatched from the extra hall., Inthe early part of that month,Respondent beganto°increaseby Respondent's registration advisory,'comiruttee;'which considered about2,000 applications before making its selections..14During representative, periods between..Jana, ry ' 1,1969,and, the.,execution of Joint,Exh. 2 on May 25, X1970,about 80 TW Members, ofRespondent were, steadily employed in terminal,warehouse work undercontracts between Respondent and,,several companies.In -addition, anaverage of about six extra-TWmembers a day were employed in otherterminal warehouse jobs covered by Respondent's contracts. ""' -i5Based on Exh. S-17,'attached to'and referred to in par.23 and`34'ofJoint Exh.2.-11- I16 The list received in evidence as GC Exh.41 "showed the applicants'names, the number of hours worked by` each during the-first 9 months"of"1969, and whether or not each was a Tw member of Respondent.17 See In. 15,supraisNo claim is made by the Gen_eral'Counsel that such dispatchpreference violated the Act. - INTL. LONGSHOREMEN'S LOCAL NO. 13263the number of its TW members, who were eligible fordispatch to longshore jobs.as unregistered men. At the sametime,Respondent unilaterally began to dispatch its TWmembers from the central hall instead of from the extra hallas agreed. `Thereafter, the number of TWmembers sodispatched continued to increase-steadily, while the numberof unregistered nonmembers dispatched from the extra hallcontinued to decrease. Following the closing of the extra,hall in October, 1,969:-Respondent's TW members receivedthe bulk of the dispatches given to unregistered men.These facts, at the veryleast,create a presumption thatRespondent failed to follow the required rotation indispatching unregistered men, and gave preference to itsTW members. Such a presumption might be rebutted byevidence that despite the unilateral change in dispatchprocedure, Respondent nevertheless followed rotation, andthat the greater proportion of dispatches received by TWmembers resulted from legitimate circumstances, as forexample,unavailabilityofunregisterednonmembers.However,Respondent presented no such evidence. Iaccordingly find that by giving dispatch preference to itsTW members over nonmembers, Respondent violatedSection8(bX 1)(A) and, (2) of theAct.InternationalBrotherhood of Teamsters, etc., Local No. 222 (Norman B.Cram),173 NLRB No. 81. In addition, Respondentcompounded its illegal conduct by making sponsorship bya member aprerequisite to obtaining TW membership. Asa' consequence, TW members were given unlawful dispatchpreference not only over unregistered men who had no wishto become TW members, but also over those who could notobtain a sponsor.'Cf.Gatlincase,supra192.A summary of the undisputed facts also shows thefollowing. In 1966, the Joint Port Committee receivedauthorization to increase the number of class B registrants,and thereafter received numerous applications frominterested 'individuals. By its insistence upon the use- ofsponsorship for class B registration, conduct held to, beunlawful in theGatlincase, -Respondent preventedenlargement, of the class B registration list. As a conse-quence, it was -necessary to fill longshore jobs with a largernumber of unregistered men than would have beendispatched had the class B registration list been augmented.In January 1969, although the amount of availableterminal warehouse work was limited,20 Respondentbeganto increasethe number of its TWmembersby admitting tomembership only applicants who were sponsored by amember of Respondent.Such increase in TW membershipwas admittedly motivated in part by the impasse relating toclass B registration.At the same time, as, foundfound above,Respondent unlawfully began to give dispatch preferenceto its TW members over unregistered nonmembers, thereby19 In that case,the Board found that there was no probative evidence inthe record which would establish that the preferential dispatch of, terminalwarehousemen was,directly related to Respondent's unlawful sponsorshiprequirement.-,The Board then added: "But we are not blind to thepossibility of the utilization of various means to effectively preserve thepractice of sponsorship herein declared unlawful" Such evidence is presentin the record of the instant case and it is clear that the possibility posed byBoard became a reality.2D - See fn.14,nprau PMA contends that a violation of Respondent's duty, to bargain ingood-faith is also shown by its pattern of delay and obstruction irk carryingout its obligations as a member of the Joint Port Committee under theenabling the former to obtain more longshore experiencethan the latter.When the Joint Port Committee met in lateSeptember or early October 1969 to discuss the impasse inclass B -registration,PMA suggested consideration of a listof 475 applicants which it had prepared.Respondent,however,sought to capitalize upon the longshore experi-ence obtained by its TW members through-'itsunlawfulconduct.It proposed that class B registration be given to-those on the list who had 100 or more.hours.of-longshorework in 1969.Such proposal would'have-resulted inaccording class B registration preference,and hencedispatch preference,to Respondent's'TW members overnonmembers,since the great,bulk of the men on the list,who satisfied the proposed criterion were,TW members.,Although PMA rejected such a preferential proposal,Respondent continued to insist upon the'use of sponsorshipin selecting men for class B registration until February'12,1970.- -Upon these facts, I find that Respondent continued untilFebruary 12,1970,to engage in the same conduct foundunlawful in theGatlincase, i.e., its insistence upon the useof sponsorship in connection with, class'B registration. Ifurther find that Respondent's entire course of conductconstituted amaneuver to obtain-classB registrationpreference, and hence dispatch preference,,for its: TWmembers over other applicants for registration who did-not.desire or were unable to obtain TW-membership;'and thatby such maneuver Respondent prevented-nonmembersfrom obtaining class-B registration,:and; thus employment,prior to February 12, 1970. Such conduct violated, Section8(b)(l)(A) and(2) of theAct. Cf.International,Union ofUnited Brewery Workers, Local No. 8 (Considine DistributingCo.), 166 NLRB 915.Finally,I find that by unlawfully insisting upon the use ofsponsorship in class B registration and by unlawfullyattempting to obtain-class B'registration preference for ,itsmembers,Respondent created-and'perpetuated an' impassein its negotiations with PMA until Respondent abondonedits illegal conduct on February 12,1970.By such conduct,Respondent was guilty of a- 'refusal to bargain, therebyviolating_Section8(b)(3)of theAct.Cf.MuskegonBricklayers Union No. 5, etc.,152 NLRB 360,166, mod. 378F.2d 859(C.A. 6);cf.also Bricklayers,&Masons Internation-al 'Union Local'No. 3,162 NaLRB 476.213.The cases cited above`refute-the' contention byRespondent that its conduct was not-the type of conductwhich Congress intended to reach by Section- 8(b)(1)(A)and (2).Equally without merit is the contention that aviolation of that section has not been,established,becausethe record fails to show unlawful discrimination in respectof dispatch or registration toward any,^specific applicant forcollective-bargaining agreement.The complaint doesnot allege a violationof Section 8(bX3) by such conduct.Since the General Counsel isdomimuTitusby virtue of, Section 3(d) of the Act, he "has the power to decidewhether to issue a complaint. . .and to determine whatits legal theoryshould be:'Local 282,International Brotherhood of Teamstersv.N.LItB.,339 F.2d 795, 799 (C.A. 2); accord:Waitresses & Cafeteria Women's LocalNo. 305(Haleston Drug Store,Inc.)86 NLRB 1166, 1140, `affil.187 F.2d418, 421(CA. 9), cert, denied 342-U.S. 815; TulsaGeneral DriversWarehousemen & Helpers, Local Union523(Rocket Freight Lines Ca1176NLRB No. 94. 1 therefore find that the issue raised' by PMA is notproperly before me. 264`DECISIONSOF NATIONALLABOR-RELATIONS `BOARDemployment or for' registration. A'findingthat such sectionrecord establishes-a -pattern of unlawful discrimination infavor of members as.'a'group and against nonmembers as agroup;22 ,- ._-'4. -,The- charge, relating, to the unlawful dispatches wasfiled son September 15,.,1969. Respondent ,contends that,there is no 'evidence of any such violation. within the 6that if ' any violation occurred before the latter date, it istime-barred by ^ Section 10(b)- off the Act. I disagree. Therecord establishes' that throughout 1969,, Respondentcontinued- to_ give dispatch preference' to-its TW membersover-other- unregistered men who were not members. Since,it is apparent that such preference continued well .afterMarch 15, 1969, Section,10(b) does, not -bar a finding that'the preference was unlawful.-TheThe charge relating to Respondent's unlawful conductinvolving registration, was filed on November 3, 1969.Respondentcontends;that the decision inLocal Lodge No. 'i1424v.'1V.L.RB., 362 U,S. 411,unlawfutconduct on its partcommitted prior to the. limitations period, i.e., prionto May,,,3,v 1969,' cannot be used, to taint conduct occurring-within-+.such period. The record shows that Respondent's course-of-conduct;' which;- began- with its-insistenceupon the use ofsponsorship -condemnedin.the,'Gatlincase and-which laterblossomedinto the,maneuverand refusalto bargain found ,herein to:be,unlawful,^,continued until February 12, 1970,i.e., long'.beyond the cutoff date. It follows that Section10(b) -does -not -bar. a'finding that'the conduct in questionwas unlawful.CONCLUSIONS OF LAW1. , By giving preference,, to-, itsW.members over.nonmembers in-dispatching-unregistered-men to longshorejobs-under its exclusive hiring-hall, arrangement," as found,herein,';,Respondent violated Section 8(b)(IXA) and (2) ofthe Act. ,2. ; By requiring that applicants for class B, registration,be,-sponsored by a member of R e s p o n d e n t o r by a ,formermember-.,with a,, withdrawal card, as found herein,Respondent violated Section 8(b)(IXA) and,(2) of the Act.3.By engaging in a,.maneuver to obtains preference in,classB, registration'-for, its TW members over nonmembers,thereby ;preventing, the - registration and subsequent dis-22 PMAargues that'because of Respondent'scontinued ' unlawfulinsistenceupon, sponsorship,Phillips'=was unable toobtain class Bregistrationand 'consequently lost referrals, to jobs which' he'undoubtedly.would otherwiseehavejecqiyed.-Accordingly, PMA requests', finding, thatRespondent; violated,Section8(bX2) by preventing Phillips from beingassigned'to his ' share,of-the fongshore work, and an order requiringRespondent to make-Phillipswhole.o _Itistrue that had Phillipsbeen givenclassB, registration, ' heundoubtedly'would have" received 'referrals thereafter inasmuch asthe`record'shows`iminerous'dispatches of unregisteredmen during `1969,thereby demonstrating `thatthereweremore jobs than' available'class''Aand B registrants. The; difficulty is that the evidence does not support+a,-finding-that'Phillips- ,would: have receevedclass B registration even ifsponsorship'had not been required.The recordshows that it wasnecessaryfor applicantsto satisfycertain requirementsin order toobtain class Bregistration,e.g., , completeness,ofapplication for, registration,workexperience,availability,for fall-time employment,satisfactory, health,,-andabsence of criminal-record'Sir. the evidencedoes snot establish thatPhillipswould have been able to satisfy the necessaryrequirements, I 'patch of,' nonmembers on a ' nondiscriminatory basis; as'found herein, Respondent violated'Section 8(b)(1)(A) and(2) of the Act.4.'By unlawfully: insisting upon the' use of sponsorshipin class B registration, and by unlawfully attempting toobtain class B registration preference for its TW members,thereby , creating and perpetuating, an ., impasse in itsnegotiations =with-PMA until Respondent abandoned itsillegal contract, Respondent- violated'Section-8(b)(3) of theAct.5.', The aforesaid unfair labor' practices affect commercewithin'the meaning of the Act.REMEDYI recommend that Respondent cease and-desist from its,unfair labor practices,23 and that it take certain affirmativeaction necessary to- -effectuate the policies of the Act.Among-other things, I recommend that respondent exerciseits dispatch authority-in a nondiscriminatory manner,,,,that,itmaintain. records: accurately-and fully, reflecting the basis,'on which each dispatch is, made, and that such records 'bemade available for inspection by the Regional Director or.his agents 24 ,Ifurther, recommend that Respondent make, whole allapplicants for employment foranyloss of earnings theymay have suffered by reason, of, Respondent's discriminato-ry exercise of, its, dispatch, authority in favor, of ;its ^TWmembers from, and after March,15,1969, i.e., the beginningof- the Section 10.(b) limitations period.25 Such x loss -,of,earnings shall be computed in accordance with the methodsprescribed in F. W.Woolworth Co.,90 NLRB. 289,, andIsisPlumbing & Heating Co.,138' NLRB 716.Finally,, I recommend that upon request; Respondentshallbargain v-in - good; faith 4 with PMA respecting the,-registration of class BIongshoremen; and thatif agreementis zreached,, °Respondentshall proceed with such registrationon a nondiscriminatory basis. -Upon the foregoing ;findings of fact, conclusions of law,and,the entire record,, and pursuant to Section 10(c) of the,Act; I hereby issue,the following recommended:ORDERRespondent,, its officers,,,. agents, and representatives,shall:cannot find that he wouldhave been' givenclass B'regi tration even ifRespondent had not insisted'upo'n sponsorship. Accordingly,I cannot findthat'he was unlawfully-denied dispatch.'23Since the Board ,in the`Gatlincase orderedRespondent to, cease Vianddesist- from requiring- the use ofsponsorship-in connection with class Bregistration,it is unnecessaryto repeatsuch an order herein.-24,Cf.International Associationof'Heat'&'Frast Insulators, and AsbestosWorkers Local No.' S3 (Mcearty & Armstrong),,185 NLRB ' No. 89.'25ibid.Theremay be difficultyin ascertaining' the identity of theunregisteredmen whowere disciiminateesand'theamount of their earninglosses.However, some help may be obtainedfront the lists like those inExh: S 75 and S 77, attached to aind'respectively'referre.d Win30 andpar. 32 of Joint Exh. 2.Exh. S-75 contains'the name ofeachunregisteredlongshoremanwho worked at the Port of Los Angeles-Long Beach `in 1969.It alsoshows his payroll,worknumber, and identifiesthose who are 'IVmembers. Exh. S-'777 shows the number of"liours worked during the week ofOctober 25 to November' 1, 1969, beeach'such longshoreman,although iiidentifiesthem by'payroll or ivork'nuinber rather thanby name. INTL.LONGSHOREMEN'S LOCAL NO. 132651.Cease and desist from:(a)Discriminating in favor of its members and againstnonmembersin dispatching unregistered men to longshorejobs 'from hiring halls operated `by the Joint Port LaborRelationsCommittee for the Port of Los Angeles-LongBeach.(b)'Attempting to obtain a preference in class Bregistration for its members over nonmembers.(c) Preventing or attempting to prevent applicants whoare not members of Respondent from obtaining class Bregistration.(d) Refusing to bargain in good faith during negotiationswithPacificMaritimeAssociationby insisting thatapplicants for classB registration be sponsored bymembers of Respondent or by former members with awithdrawal card, or by attempting to obtain class Bregistrationpreference for its members, or by unilaterallychangingany of the terms or conditions of employment,relating toregistration or dispatch of longshoremen at thePort of Los Angeles-LongBeach, established pursuant to acollective-bargaining agreement executed by Pacific Mari-time Association and International Longshoremen's andWarehousemen's Union.(e)In any other manner restraining or coercingnonmembersin the exercise of their rights as employeesunder Section 7 of the Act.2.Take the following affirmative action:(a)Exerciseitsdispatch authority under its exclusivehiring hall arrangement in a nondiscriminatorymanner.(b)Maintain permanent records accurately and fullyreflectingthe basis on which each dispatch is made.(c)Upon request of the Regional Director for Region 21,orhisagents,make available for inspection at allreasonabletimes,all its records relating to the operation ofits dispatch system.(d)Make whole any and all applicants for employmentfor any loss ofearningsthey may have suffered by reason ofRespondent'sdiscriminatoryexerciseof its dispatchauthority, to the extent and in themanner setforth in theSection entitled, "The Remedy."(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, alldocuments, records, and data, including those relating toregistrationand job dispatch, necessary to compute andanalyze the amount of backpay due under the terms of thisOrder.(f)Upon request, bargain in good faith with PacificMaritime Association respecting the registration of class Blongshoremen; and if agreement is reached, proceed withsuch registration on a nondiscriminatory basis.(g) Post in its business offices, meeting halls, hiring halls,and other places where notices to members and applicantsfor employment are customarily posted by Respondent,copiesof the notice attached hereto and marked"Appendix."26 Copies of said notice, on forms provided bytheRegional Director for Region 21, after being dulysigned by a representative of the Respondent, shall beposted immediately upon receipt thereof, and be main-tainedby it for 60 consecutive days thereafter, inconspicuous places. Reasonable steps shall be taken byRespondentto insurethat said,notices arenot altered,defaced, or covered by any othermaterial.(h)Notify the Regional-Director for Region 21, inwriting,within20 days,fromthe receiptof this Decision,what steps have been taken to comply herewith.2726 In the event no exceptions are filed as providedby Section102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusion, ,recommendations,and Recommended<Order_hereinshall,as providedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals,thewords in'the notice reading"Postedby Order of theNational,LaborRelationsBoard" shall be changed to read,"PostedPursuant to a Judgment of the, United StatesCourtof Appeals Enforcingan Order ofthe NationalLaborRelations Board."27 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to'read:"Notify theRegional Director forRegion 21,in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."APPENDIXNOTICE To ALLMEMBERSANDAPPLICANTSFOR EMPLOYMENTPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act,as amended, we hereby notify you that:After a trial at which all sides had a chance to giveevidence,aTrialExaminer of the National LaborRelations Board has found that we violated the NationalLaborRelationsAct, and has orderedus to post thisnotice.WE WILL NOT discriminate in favor of our membersand against nonmembers in dispatching unregisteredmen to longshore jobs.WE WILL NOT attempt to obtain a preference in ClassB registration for our members over nonmembers.WE WILL NOT prevent or attempt to preventnonmembers from obtaining Class B registration.WE WILL NOT unilaterally change any of the terms ofconditions of employment,relating to the registration ordispatch of longshoremen at the Port of Los Angeles-LongBeach,established purusant to a collective-bargaining agreement between Pacific Maritime Asso-ciation and International Longshoremen's and Ware-housemen'sUnion.WE WILL NOTin any other manner restrain or coercenonmembers in the exercise of their rights as employeesunder Section 7 of the Act.WE WILL exercise our dispatch authority in anondiscriminatorymanner.WE WILL keep permanent records which willaccurately and fullydisclose the basis on which eachdispatch is made.WE WILL, upon request of the Regional Director forRegion 21 or his agents,make available for inspection,at all reasonabletimes,any records relating to theoperation of our dispatch system. 266DECISIONSOF NATIONALLABOR RELATIONS BOARD'WE WILL make any and all applicants for employ-ment whole for ° any loss of earnings they, may havesuffered becauseof the discriminatoryexercise of ourdispatch,authority.WE wILL,upon request,bargain in good faith withPacificMaritime Association respecting the registrationof Class B longshoremen;and if -agreement is reached,'proceed with such registration,on a nondiscriminatorybasis.INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,LOCAL No. 13(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and mustnot be defaced byanyone.This notice must remain posted for 60 consecutive'daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits- porvisions,may be-directed to the Board'sOffice,Eastern Columbia Building,849 South,.Broadway, LosAngeles, California 90014, Telephone 213-688-5229.